DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear as to what is meant by, “inserting said first opening”, line 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivinson et al. (2016/0354581).
In reference to claim 1, Ivinson et al. teaches a torque hand tool comprising a torque adjusting device, including an adjusting pole, 25, and an elastic member, 22, and said adjusting pole including a first hole, (figs. 3 and 5), and said adjusting pole being against said elastic member, a holding part, including a body, 6, and a blocking member, 20, 21, said body including an accommodating space, having a first opening on one end and a second opening on the other end, said blocking member including a bearing hole and said blocking member communicated with said second opening, said adjusting pole inserting said first opening, and said elastic member disposed in said accommodating space; and a torque damping device, 82,84, disposed in said accommodating space, said adjusting pole enabling said elastic member to compress and deform, and to be against said torque damping device, and said torque damping device including a penetrating part communicating communicated with said first hole, (fig. 11), wherein when a user exerts [[an]] a torque force on said holding part to screw an object, said torque damping device produces a torque by an inverse reaction force from said torque force; when said torque is greater than said torque force, said torque damping device is driven to carry a tool rotating along a direction of said torque force for screwing said object; and when said torque force is greater than said torque, said torque damping device idles and said tool stops to rotate, (pp 0042. Abstract).
	In reference to claim 10, further comprising a hollow member, 2, enveloping covering on one side of said holding part, (fig.3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivinson et al.
Ivinson et al. teaches all the limitations of the claims except for said first opening further includes an inner thread on the inner side; said adjusting pole further includes an outer thread on the outer side; by matching said outer thread and said inner thread in said first opening, said adjusting pole can adjust the spring force exerted by said elastic member against said torque damping device.
Ivinson et al. teaches that the first opening has outer threads on an outer surface, and the adjusting pole has inner threads on the inner surface, (fig. 5).  It would have been obvious to one having ordinary skill in ther art at the time the invention was made to provide the tool of Ivinson et al. with the first opening further includes an inner thread on the inner side; said adjusting pole further includes an outer thread on the outer side, as a mere reversal of parts. 

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        September 8, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723